Case 1:21-cv-21417-FAM Document 1-3 Entered on FLSD Docket 04/13/2021 Page 1 of 2




                                                                                                                                                                                                       © Created in Priority - Priority Software Ltd.
                                                                                                    Venus Concept
                                                                                    USA, Salvatore Pantusa
                                                                                    3/26/2021 14:04
                                                                                    From Date 01/01/15, To Date 03/26/21, Currency
                                                                                    USD, Date to Use Transaction Date, Print
                                                                                    Separate Pages N, Account No. ='US-033641'
                                                                                               Account Ledgers
                                                                                       For period: 01/01/2015-03/26/2021
                                                                                                  Transaction Date                  Due Date       Refer. 1     Refer. 2              ‫פרטים‬            Contra Account                             Contra Account Desc.    Journal Entry No.   Entry Code    Debit        Credit      Cumulative Balance     Curr
                                                                                     Account No.: US-033641, Description: Atlanta Health Medspa
                                                                                    Opening Bal: 0.00
                                                                                    12/6/2018                                       12/6/2018 RC18US012484                 Vers LF                    102003                       Undeposited PayPal                    18040987             REC                        11,130.00             -11,130.00   USD
                                                                                    12/10/2018                                     12/10/2018 SI186US14185     32544       Sub Agr Versa              175000‐2018                  Revenue Shipping-2018                 18041410             MSH               530                            -10,600.00   USD
                                                                                    12/10/2018                                     12/10/2018 SI186US14186     32544       Sub Agr Versa              170105‐2018                  Subscriptions 2018-Versa-2018         18041411             MSH          10,600.00                                    0   USD
                                                                                    2/25/2019                                       2/25/2019 SI19US003156                 Sub Agr Versa              412005                       Subscription Sales Versa              19004694             MSH           2,797.22                             2,797.22   USD
                                                                                    2/26/2019                                       2/26/2019 RC19US002861                 Versa                      102003                       Undeposited PayPal                    19007643             REC                         2,881.14                 -83.92   USD
                                                                                    2/27/2019                                       2/25/2019 RC19US002628     82893759    Feb Payment                123001                       Cheques Cashier                       19007316             REC                         2,797.22              -2,881.14   USD
                                                                                    3/5/2019                                        3/5/2019 RC19US003019                  fund - Duplicate payment   102003                       Undeposited PayPal                    19008091             REC                        -2,881.14                      0   USD
                                                                                    3/25/2019                                       3/25/2019 SI19US004558                 Sub Agr Versa              412005                       Subscription Sales Versa              19009536             MSH           2,797.22                             2,797.22   USD
                                                                                    3/26/2019                                       3/26/2019 RC19US003944                 3% CC Fee                  102008                       Undeposited Isracard Global           19011467             REC                            83.92               2,713.30   USD
                                                                                    3/26/2019                                       3/26/2019 RC19US003944                 Sub Agr Versa              102008                       Undeposited Isracard Global           19011467             REC                         2,797.22                 -83.92   USD
                                                                                    3/26/2019                                       3/26/2019 RC19US003944                 3% CC Fee                  711001                       Customer Fees                         19011468             ADJ              83.92                                    0   USD
                                                                                    4/25/2019                                       4/25/2019 SI19US006277                 Sub Agr Versa              412005                       Subscription Sales Versa              19014860             MSH           2,797.22                             2,797.22   USD
                                                                                    4/29/2019                                       4/29/2019 RC19US006210                 Receipt                    102003                       Undeposited PayPal                    19018716             REC                             412                2,385.22   USD




                                                                                                                                                                                                                                                                                                                                                                   EXHIBIT "C"
                                                                                    4/29/2019                                       4/29/2019 RC19US006238                 Sub Agr Versa              102003                       Undeposited PayPal                    19018744             REC                             400                1,985.22   USD
                                                                                    4/29/2019                                       4/29/2019 RC19US006436                 Reversal of 19018716       102003                       Undeposited PayPal                    19019564             REC                            -412                2,397.22   USD
                                                                                    4/30/2019                                       4/30/2019                              Exch. Rate Adj.            811001                       Exchange Rate Differences             19026293             EXC                                                2,397.22   USD
                                                                                    5/25/2019                                       5/25/2019 SI19US007857                 Sub Agr Versa              412005                       Subscription Sales Versa              19021114             MSH           2,797.22                             5,194.44   USD
                                                                                    5/28/2019                                       5/25/2019 RC19US007265                 3% CC Fee                  102008                       Undeposited Isracard Global           19022962             REC                              12                5,182.44   USD
                                                                                    5/28/2019                                       5/25/2019 RC19US007265                 Sub Agr Versa              102008                       Undeposited Isracard Global           19022962             REC                             400                4,782.44   USD
                                                                                    5/28/2019                                       5/25/2019 RC19US007265                 3% CC Fee                  711001                       Customer Fees                         19022963             ADJ                   12                           4,794.44   USD
                                                                                    5/31/2019                                        5/31/2019                             Exch. Rate Adj.            811001                       Exchange Rate Differences             19032312             EXC                                                4,794.44   USD
                                                                                    6/25/2019                                        6/25/2019 SI19US009268                Sub Agr Versa              412005                       Subscription Sales Versa              19027346             MSH           2,797.22                             7,591.66 USD
                                                                                    6/26/2019                                        6/26/2019 RC19US009793                Versa June 25              102003                       Undeposited PayPal                    19031249             REC                             412                7,179.66 USD
                                                                                    6/30/2019                                        6/30/2019                             Exch. Rate Adj.            811001                       Exchange Rate Differences             19036374             EXC                                                7,179.66 USD
                                                                                    7/1/2019                                         7/1/2019 SI19US012005                 Interest Charge            233001                       Deferred Revenue - Interest Charges   19038903             FIN             52.22                              7,231.88 USD
                                                                                    7/25/2019                                        7/25/2019 SI19US011471                Sub Agr Versa              412005                       Subscription Sales Versa              19035150             MSH           2,797.22                            10,029.10 USD
                                                                                    7/31/2019                                        7/31/2019                             Exch. Rate Adj.            811001                       Exchange Rate Differences             19043856             EXC                                               10,029.10 USD
                                                                                    8/1/2019                                         8/1/2019 SI19US013538                 Interest Charge            233001                       Deferred Revenue - Interest Charges   19046116             FIN              80.22                            10,109.32 USD
                                                                                    8/25/2019                                        8/25/2019 SI19US013087                Sub Agr Versa              412005                       Subscription Sales Versa              19042224             MSH           2,797.22                            12,906.54 USD
                                                                                    8/31/2019                                        8/31/2019                             Exch. Rate Adj.            811001                       Exchange Rate Differences             19050668             EXC                                               12,906.54 USD
                                                                                    9/1/2019                                         9/1/2019 SI19US015172                 Interest Charge            233001                       Deferred Revenue - Interest Charges   19052107             FIN            109.36                             13,015.90 USD
                                                                                    9/25/2019                                        9/25/2019 SI19US014703                Sub Agr Versa              412005                       Subscription Sales Versa              19049077             MSH           2,797.22                            15,813.12 USD
                                                                                    9/30/2019                                         9/30/2019                            Exch. Rate Adj.            811001                       Exchange Rate Differences             19059808             EXC                                               15,813.12 USD
                                                                                    10/1/2019                                         10/1/2019 SI19US017072               Interest Charge            233001                       Deferred Revenue - Interest Charges   19061169             FIN            133.92                             15,947.04 USD
                                                                                    10/25/2019                                       10/25/2019 SI19US016576               Sub Agr Versa              412005                       Subscription Sales Versa              19058355             MSH           2,797.22                            18,744.26 USD
                                                                                    10/31/2019                                       10/31/2019                            Exch. Rate Adj.            811001                       Exchange Rate Differences             19066942             EXC                                               18,744.26 USD
                                                                                    11/1/2019                                         11/1/2019 SI19US018914               Interest Charge            233001                       Deferred Revenue - Interest Charges   19069171             FIN            168.88                             18,913.14 USD
                                                                                    11/25/2019                                       11/25/2019 SI19US018307               Sub Agr Versa              412005                       Subscription Sales Versa              19065146             MSH           2,797.22                            21,710.36 USD
                                                                                    12/1/2019                                         12/1/2019 SI19US020461               Interest Charge            233001                       Deferred Revenue - Interest Charges   19073337             FIN             192.12                            21,902.48 USD
                                                                                    12/25/2019                                       12/25/2019 SI19US020134               Sub Agr Versa              412005                       Subscription Sales Versa              19072164             MSH           2,797.22                            24,699.70 USD
                                                                                    12/31/2019                                       12/31/2019                            Exch. Rate Adj.            811001                       Exchange Rate Differences             19081045             EXC                                               24,699.70 USD
                                                                                    1/1/2020                                          1/1/2020 SI20US001250                Interest Charge            233001                       Deferred Revenue - Interest Charges   20005497             FIN            229.64                             24,929.34 USD
                                                                                    1/17/2020                                         1/17/2020                            Exch. Rate Adj.            811001                       Exchange Rate Differences             20002503             EXC                                               24,929.34 USD
                                                                                    1/25/2020                                        1/25/2020 SI20US000901                Sub Agr Versa              412005                       Subscription Sales Versa              20001340             MSH           2,797.22                            27,726.56 USD
                                                                                    2/1/2020                                         2/1/2020 SI20US003035                 Interest Charge            233001                       Deferred Revenue - Interest Charges   20009238             FIN            260.64                             27,987.20 USD
                                                                                    2/25/2020                                        2/25/2020 SI20US002673                Sub Agr Versa              412005                       Subscription Sales Versa              20008376             MSH           2,797.22                            30,784.42 USD
                                                                                    3/1/2020                                         3/1/2020 SI20US005125                 Interest Charge            233001                       Deferred Revenue - Interest Charges   20015912             FIN              271.4                            31,055.82 USD
Case 1:21-cv-21417-FAM Document 1-3 Entered on FLSD Docket 04/13/2021 Page 2 of 2




                                                                                    3/25/2020                           3/25/2020 SI20US004722   Sub Agr Versa     412005   Subscription Sales Versa              20014236    MSH    2,797.22               33,853.04 USD
                                                                                    3/31/2020                           3/31/2020                Exch. Rate Adj.   811001   Exchange Rate Differences             20024669    EXC                           33,853.04 USD
                                                                                    4/1/2020                            4/1/2020 SI20US007046    Interest Charge   233001   Deferred Revenue - Interest Charges   20025560    FIN     322.95                34,175.99 USD
                                                                                    4/25/2020                           4/25/2020 SI20US006544   Sub Agr Versa     412005   Subscription Sales Versa              20021205    MSH    2,797.22               36,973.21 USD
                                                                                    4/30/2020                           4/30/2020                Exch. Rate Adj.   811001   Exchange Rate Differences             20029259    EXC                           36,973.21 USD
                                                                                    5/1/2020                            5/1/2020 SI20US008635    Interest Charge   233001   Deferred Revenue - Interest Charges   20030328    FIN      342.72               37,315.93 USD
                                                                                    5/25/2020                           5/25/2020 SI20US008091   Sub Agr Versa     412005   Subscription Sales Versa              20027093    MSH    2,797.22               40,113.15 USD
                                                                                    5/31/2020                           5/31/2020                Exch. Rate Adj.   811001   Exchange Rate Differences             20034232    EXC                           40,113.15   USD
                                                                                    6/1/2020                            6/1/2020 SI20US010709    Interest Charge   233001   Deferred Revenue - Interest Charges   20036881    FIN      386.81               40,499.96   USD
                                                                                    6/25/2020                           6/25/2020 SI20US009741   Sub Agr Versa     412005   Subscription Sales Versa              20032368    MSH    2,797.22               43,297.18   USD
                                                                                    6/30/2020                           6/30/2020                Exch. Rate Adj.   811001   Exchange Rate Differences             20041510    EXC                           43,297.18   USD
                                                                                    7/1/2020                            7/1/2020 SI20US012719    Interest Charge   233001   Deferred Revenue - Interest Charges   20043994    FIN      405.06               43,702.24   USD
                                                                                    7/25/2020                           7/25/2020 SI20US011997   Sub Agr Versa     412005   Subscription Sales Versa              20039442    MSH    2,797.22               46,499.46   USD
                                                                                    7/31/2020                           7/31/2020                Exch. Rate Adj.   811001   Exchange Rate Differences             20048972    EXC                           46,499.46   USD
                                                                                    8/1/2020                            8/1/2020 SI20US014715    Interest Charge   233001   Deferred Revenue - Interest Charges   20050970    FIN      451.91               46,951.37   USD
                                                                                    8/25/2020                           8/25/2020 SI20US013686   Sub Agr Versa     412005   Subscription Sales Versa              20045238    MSH    2,797.22               49,748.59   USD
                                                                                    8/31/2020                           8/31/2020                Exch. Rate Adj.   811001   Exchange Rate Differences             20055375    EXC                           49,748.59   USD
                                                                                    9/1/2020                            9/1/2020 SI20US016082    Interest Charge   233001   Deferred Revenue - Interest Charges   20053850    FIN      485.08               50,233.67   USD
                                                                                    9/25/2020                           9/25/2020 SI20US015623   Sub Agr Versa     412005   Subscription Sales Versa              20052081    MSH    2,797.22               53,030.89   USD
                                                                                    9/30/2020                           9/30/2020                Exch. Rate Adj.   811001   Exchange Rate Differences             20061372    EXC                           53,030.89   USD
                                                                                    10/1/2020                           10/1/2020 SI20US018982   Interest Charge   233001   Deferred Revenue - Interest Charges   20066376    FIN      501.06               53,531.95   USD
                                                                                    10/25/2020                         10/25/2020 SI20US017963   Sub Agr Versa     412005   Subscription Sales Versa              20062704    MSH    2,797.23               56,329.18   USD
                                                                                    10/31/2020                         10/31/2020                Exch. Rate Adj.   811001   Exchange Rate Differences             20075787    EXC                           56,329.18   USD
                                                                                    11/1/2020                           11/1/2020 SI20US019101   Interest Charge   233001   Deferred Revenue - Interest Charges   20066517    FIN      552.04               56,881.22   USD
                                                                                    11/25/2020                         11/25/2020 SI20US020001   Sub Agr Versa     412005   Subscription Sales Versa              20068193    MSH    2,797.23               59,678.45   USD
                                                                                    11/30/2020                         11/30/2020                Exch. Rate Adj.   811001   Exchange Rate Differences             20077135    EXC                           59,678.45   USD
                                                                                    12/1/2020                           12/1/2020 SI20US020928   Interest Charge   233001   Deferred Revenue - Interest Charges   20071234    FIN      566.52               60,244.97   USD
                                                                                    12/25/2020                         12/25/2020 SI20US021862   Sub Agr Versa     412005   Subscription Sales Versa              20073827    MSH    2,797.23               63,042.20   USD
                                                                                    12/31/2020                         12/31/2020                Exch. Rate Adj.   811001   Exchange Rate Differences             20081769    EXC                           63,042.20   USD
                                                                                    1/1/2021                           1/1/2021    SI21US01387   Interest Charge   233001   Deferred Revenue - Interest Charges   J21002567   FIN      620.55               63,662.75   USD
                                                                                    1/25/2021                          1/25/2021   SI21US00801   Sub Agr Versa     412005   Subscription Sales Versa              J21001015   MSH    2,797.23               66,459.98   USD
                                                                                    2/1/2021                           2/1/2021    SI21US01902   Interest Charge   233001   Deferred Revenue - Interest Charges   J21004635   FIN      655.27               67,115.25   USD
                                                                                    2/25/2021                          2/25/2021   SI21US02721   Sub Agr Versa     412005   Subscription Sales Versa              J21005797   MSH    2,797.23               69,912.48   USD
                                                                                    3/1/2021                           3/1/2021    SI21US04960   Interest Charge   233001   Deferred Revenue - Interest Charges   J21011865   FIN       621.6               70,534.08   USD
                                                                                    3/25/2021                          3/25/2021   SI21US04476   Sub Agr Versa     412005   Subscription Sales Versa              J21010505   MSH    2,797.23               73,331.31   USD
                                                                                    Total for Account No.: US-033641                                                                                                                91,363.67   18,032.36   73,331.31 USD
